Citation Nr: 1727678	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a hiatal hernia, to include as secondary to service-connected gastroenteritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  During the course of the appeal, the Veteran moved and jurisdiction now resides with the RO in Houston, Texas.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease, is the subject of a separate appeal that will be considered by the Board in a separate decision.  As such, the Board does not have jurisdiction to consider such claim as part of this decision.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to service connection for a hiatal hernia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to service connection for a hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a signed VA Form 21-4138 Statement in Support of Claim dated November 17, 2016, in which he stated that he wished to have his pending appeal withdrawn on the issue of entitlement to service connection for a hiatal hernia.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


